DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims, 1, 8, 10 and 13 are objected to for the following informalities:
Regarding claim 1, the phrase --(1) performing a decarburization annealing with cold-rolled steel plate—should be replaced with the phrase --(2) having high silicon alloy particles of complete solid state collide with the surface of the decarburization annealed steel plate by spraying at high speed, so as to form a high silicon alloy coating on the surface of the decarburization annealed steel plate--. 
Regarding claim 8, the phrase --as 80-500C-- should be replaced with the phrase --between 80-500C--. 
Regarding claim 10, the phrase --is Laval nozzle-- should be replace with the phrase --is a Laval nozzle--. 
Regarding claim 13, the phrase --as 40~65C-- should be replaced with the phrase --between 40-65C--. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the decarburization annealed steel plate to be sprayed” in lines 5 and 6. Claim 1 recites the limitation “the steel plate to be sprayed” in line 7. There is insufficient antecedent basis for these limitations in the claim. Examiner suggests rewriting the limitation in Claim 1 as --(1) performing a decarburization annealing to a cold-rolled steel plate, thereby forming a decarburization annealed steel plate to be sprayed; (2) having high silicon alloy particles of complete solid state collide with the surface of the decarburization annealed steel plate to be sprayed at high speed, so as to form a high silicon alloy coating on the surface of the decarburization annealed steel plate to be sprayed--.  
Claims 4, 5, 7, 12, 13 and 14 recites the limitation “the decarburization annealed steel plate to be sprayed”. There is insufficient antecedent basis for these limitations in the claim. Examiner suggests rewriting the limitation of claim 1 as disclosed above. 
Claims 7, 11, and 12 recite the limitation “the steel plate to be sprayed”. There is insufficient antecedent basis for these limitations in the claim. The phrase -- the steel plate to be sprayed—should be replaced with the phrase -- he decarburization annealed steel plate--. 
Regarding claim 15, The term “hot stretching leveling annealing” in claim 15 renders the claim indefinite. The term “hot stretching leveling annealing” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “hot stretching leveling annealing” compared to a conventional annealing step or diffusion annealing step. For the purposes of examination, the limitation “hot stretching leveling annealing” is given the 
Claims 2-3, 6, 8-11 and 15 are rejected based on their dependencies to the claims rejected above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Ren et al (CN 107338432 A), hereinafter “Ren”, wherein an English machine translation is used and cited herein, and in view of Choi et al (CN 1692164 A), hereinafter “Chen”, wherein an English machine translation is used and cited herein. [Ren and Choi are both disclosed in the IDS dated 10/06/2020]
Regarding claim 1, Ren discloses a method for preparing a Fe-Si alloy thin plate (i.e., method for manufacturing a high silicon grain-oriented electrical steel plate), wherein the silicon content is between 5.5 wt% and 6.5 wt% Si (Abstract), which satisfies the instantly claimed silicon content range, “silicon content greater than 4 wt%”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 1, Ren discloses the high silicon steel thin plate has excellent magnetic properties and is formed by a gas power cold spraying technology (Abstract). Ren discloses that an Fe-Si alloy micro-powder is sprayed onto one face or both faces of a low-silicon steel thin plate and then undergoes high temperature diffusion treatment in a hydrogen gas reduction atmosphere, which allows the silicon atoms in a silicon coating to permeate into the low-silicon steel, until the Si content of the final Fe-Si alloy thin plate product reaches 5.5 wt% to 6.5wt% (i.e., having high silicon alloy particles of complete solid state collide with the surface of a steel plate, so as to form a high silicon alloy coating on the surface)(Abstract).  
Regarding claim 1, Ren discloses that after the gas spraying step, the sprayed high-Si coating low-silicon steel strip enders a hydrogen reduced atmosphere high-temperature diffusion furnace to undergo a high-temperature diffusion treatment at 1100-1200C for 60 to 360 min in order to further allow the Si to infiltrate the steel substrate (i.e., drying, annealing). 
Regarding claim 1, Ren is silent in regards to performing a decarburization annealing step to a cold-rolled steel plate and coating a separating agent to the decarburization annealed steel plate after it is sprayed at high speed. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have include the decarburization annealing step of Ren before the gas spraying step of Ren, in order to form a thin oxide layer on the surface of the steel sheet substrate to hinder the interdiffusion reaction in the silicidation annealing process and to reduce the amount of diffusion of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Ren by further adding the coating step of Choi using an MgO powder as an annealing separator (i.e., separation agent), in order to improve the dispersibility and uniformity of the silicon coating on the steel substrate of Ren, as disclosed by Choi above (Pages, 4, 5, and 8).
Regarding claim 2, Ren modified by Choi discloses that the silicon alloy powder has a silicon content between 23 to 40 wt% (Ren; Page 3), which satisfies the instantly claimed silicon content range, “the high silicon alloy particles have a Si content of 10-50wt%”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Ren modified by Choi discloses that the silicon alloy powder is crushed and ball-milled in order to make the silicon alloy particles have a size between 5-20 µm (Ren; Page 3), which satisfies the instantly claimed particle size range, “the high silicon alloy particles have a particle size of 1-80 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 5, Ren modified by Choi discloses that the silicon alloy powder is loaded into an aerodynamic spraying device that uses argon gas that is pre-heated at 200C to 300C to spray the silicon alloy powder onto one or both sides of a low-silicon steel thin plate (i.e., the high silicon alloy particles are driven by jet flow of working gas to collide with the surface of the decarburization annealed steel plate) (Ren; Page 3). 
Regarding claim 7, Ren modified by Choi discloses that the silicon alloy powder comprising between 23 to 40wt% silicon is sprayed using an aerodynamic gas-powered spraying device to uniformly 
Regarding claim 8, Ren modified by Choi discloses that the carrier gas, argon, is preheated to a temperature between 200C to 300C (Ren; Page3). Once the argon gas is preheated, the argon gas is loaded or mixed together with the silicon alloy powder to be ejected or sprayed out of an aerodynamic gas-powered spraying device (Ren; Page 3). Although Ren modified by Choi is silent in regards to the outlet temperature of the high silicon alloy particles, one of ordinary skill in the art would recognize that since the mixture of the argon carrier gas and silicon alloy powder is preheated to a temperature between 200C to 300C within the aerodynamic-gas powered spraying device, that the immediate exit temperature of the gas-powder mixture would be 300C or lower, which overlaps with the instantly claimed exit temperature range, “temperature at the outlet of nozzle to be between 80C to 500C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Ren modified by Choi discloses that the carrier gas, argon, is preheated to a temperature between 200C to 300C (Ren; Page3), which satisfies the instantly claimed working gas temperature range, “the working gas is heated to 200-700C”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 11, Ren modified by Choi discloses that the spraying distance of the aerodynamic gas-powered spraying device is set at a distance between 20 to 30 mm (Ren; Page 3), which satisfies the instantly claimed distance, “the outlet of the nozzle is set 10-60 mm away from the surface of the steel plate to be sprayed”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 12, Ren modified by Choi discloses that the silicon alloy powder is loaded into an aerodynamic spraying device that uses argon gas that is pre-heated at 200C to 300C to spray the silicon alloy powder onto one or both sides of a low-silicon steel thin plate (i.e., the high silicon alloy coating is formed on surface of one side or both sides of the steel plate to be sprayed) (Ren; Page 3). Ren modified by Choi discloses that the thickness of the low-silicon steel sheet (i.e., decarburization annealed steel plate to be sprayed) is between 0.15 to 0.35 mm (150 to 350 µm) (i.e., Ts) and has a Si content between 2 to 3 wt% (i.e., x2) (Ren; Page 2). Ren modified by Choi discloses that the silicon alloy powder (i.e., high silicon alloy coating) that is sprayed onto the low-silicon steel sheet has a silicon content between 23 to 40 wt% (i.e., x3) (Ren; Page 3). Ren modified by Choi discloses the thickness of the high-silicon iron-silicon coating sprayed onto the surface of the low-silicon steel substrate is between 20-80 µm (i.e.,Tc) (Ren; Page 4). Ren modified by Choi discloses a method for preparing a Fe-Si alloy thin plate (i.e., method for manufacturing a high silicon grain-oriented electrical steel plate), wherein the silicon content is between 5.5 wt% and 6.5 wt% Si (i.e., x1) (Ren; Abstract). Based on the ranges of Tc, Ts, x1, x2, and x3 disclosed in Ren above, Ren teaches the thickness of the high silicon alloy c/Ts≥(x1-x2)/(x3-x1). For example, when Tc=80, Ts=150, x1=5.5, x2=2, and x3=40 is inputted into the claimed formula, 80/150≥(5.5-2)/(40-5.5), the calculation results in 0.533≥0.101, therefore Ren modified by Choi discloses a thickness of the high silicon alloy coating that satisfies the formula: Tc/Ts≥(x1-x2)/(x3-x1).
Regarding claim 13, Ren modified by Choi discloses after the decarburization annealing step, the decarburized annealed steel sheeting has a total surface oxygen content of 610 ppm was obtained and a low carbon content (Choi; Page 7). Ren modified by Choi is silent in regards to the dew point of the decarburization annealing step is controlled between 40-65C.  However, it would have been obvious to one of ordinary skill in the art to determine a suitable dew point temperature for the decarburization annealing step in order to achieve the desired effects of forming a thin oxide layer on the surface of the steel sheet substrate to hinder the interdiffusion reaction in the silicidation annealing process and to reduce the amount of diffusion of silicon atoms into the interior of the base steel sheet, which is more advantageous for the production of an electrical steel sheet having excellent iron loss properties, as disclosed above in Choi (Page 6). Such a determination would require only routine experimentation by those of ordinary skill in the art. Upon such routine experimentation, one of ordinary skill in the art would arrive at dew point of the decarburization annealing step that is the same or overlapping with the claimed range of 40 to 65C. Furthermore, note that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP §2144.05 (II).
Regarding claim 14, Ren modified by Choi discloses a final annealing step at a high temperature (i.e., implementing a secondary recrystallization), wherein the temperature is at a maximum of 1200C in a mixed atmosphere of nitrogen and hydrogen (i.e., at an annealing temperature 1100C and in a N2+H2 atmosphere), and uniformly heating the steel sheet at a temperature of at least 1200C for at least 20 2+H2 atmosphere, and then evenly heating the steel plate at a temperature above 1150C for at least 20 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, Ren discloses that the mixed atmosphere of nitrogen and hydrogen has a nitrogen content of less than 10% to control the silicon content to maximize silicidation, which means the hydrogen content is 90% or greater, which overlaps with the instantly claimed limitation, “in a reducing atmosphere having a H2 content over 90%, so as to achieve a uniform diffusion of element Si”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 15, Ren modified by Choi discloses that an insulating coating agent is coated on the steel sheet to obtain a high silicon grain oriented electrical steel sheet having maximum magnetic properties (i.e., applying an insulating coating) (Choi; Pages 5, 7). Ren modified by Choi teaches a final annealing step is performed to produce excellent high frequency magnetic properties (i.e., performing hot stretching leveling annealing) (Choi; Pages 2-3).
Claims 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (CN 107338432 A), wherein an English machine translation is used and cited herein, in view of Choi (CN 1692164 A), wherein an English machine translation is used and cited herein, and in further view of Hofener et al (US 2014/0342094 A1), herein after “Hofener”. 
Regarding claim 4, Ren modified by Choi discloses that the silicon alloy powder comprising between 23 to 40wt% silicon is sprayed using an aerodynamic gas-powered spraying device to uniformly spray iron-silicon powder on one or both sides of a low-silicon steel substrate to obtain a sprayed high-Si coated low-silicon steel plate (Ren; Page 3). Ren modified by Choi fails to disclose, wherein the high 
However, Hofener, in the same field of endeavor as Ren and Choi, discloses the use of a particle-containing powdered coating material, wherein the surface of the particles is at least partially covered with a coating additive by various spraying methods, such as a cold gas spraying, flame spraying, high-speed flame-spraying, thermal plasma spraying and non-thermal plasma spraying methods (Abstract). Hofener discloses an example of aluminum particles being applied to a steel sheet by means of a flame spraying system (Paragraph [0188]). Hofener discloses that the particles of the powdered coating material are preferably metallic particles or alloys of metal particles including silicon (Paragraph [0413]). Hoefner discloses that the metallic particles can be used to coat a substrate by cold gas spraying by greatly accelerating the particles with a carrier gas, such as nitrogen, helium, argon, air, krypton, neon, oxygen or mixtures thereof (Paragraph [0103]). Hoefner discloses that the particle speed of the cold gas spraying method can be up to 3000 m/s, but preferably between 300 m/s and 1600 m/s (Paragraph [0031]). Hoefner further discloses that the carrier gas can be heated and accelerated to ultrasonic speeds by expansion in a de Laval nozzle which increases the kinetic energy of the particles, which allows the particles to form a more dense and uniform coating layer when striking the substrate surface (Paragraph [0004]) (Paragraph [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the cold gas spraying step of Ren modified Choi by applying the gas spraying speed of 300 m/s and 1600 m/s, as disclosed in Hoefner, in order to apply a more dense and uniform silicon coating layer onto a steel plate substrate, as taught by Hoefner above (Paragraphs [0413], [0103], [0031], [0004], [0034]). 
Regarding claim 4, Ren modified by Choi and Hoefner, discloses that the particle speed of the cold gas spraying method can be up to 3000 m/s, but preferably between 300 m/s 
Regarding claim 6, Ren modified by Choi and Hoefner, discloses that the metallic particles can be used to coat a substrate by cold gas spraying by greatly accelerating the particles with a carrier gas, such as nitrogen, helium, argon, air, krypton, neon, oxygen or mixtures thereof (Hoefner; Paragraph [0103]). Ren modified by Choi, further modified by Hoefner discloses that the silicon alloy powder is loaded into an aerodynamic spraying device that uses argon gas that is pre-heated at 200C to 300C to spray the silicon alloy powder onto one or both sides of a low-silicon steel thin plate (Ren; Page 3). It would have been obvious to one of ordinary skill in the art to have substitute the argon carrier gas of Ren modified by Choi, with the helium or nitrogen carrier gas disclosed in Hoefner, since it is obvious that helium, nitrogen, and argon are well-known inert gases used for gas spraying methods, as taught Hoefner above (Hoefner; Paragraph [0103]). 
Regarding claim 10, Ren modified by Choi fails to disclose wherein the nozzle is a Laval nozzle.
However, Hofener, in the same field of endeavor as Ren modified by Choi, discloses the use of a particle-containing powdered coating material, wherein the surface of the particles is at least partially covered with a coating additive by various spraying methods, such as a cold gas spraying, flame spraying, high-speed flame-spraying, thermal plasma spraying and non-thermal plasma spraying methods (Abstract). Hofener discloses an example of aluminum particles being applied to a steel sheet by means of a flame spraying system (Paragraph [0188]). Hofener discloses that the particles of the powdered coating material are preferably metallic particles or alloys of metal particles including silicon (Paragraph [0413]). Hoefner discloses that the metallic particles can be used to coat a substrate by cold gas spraying by greatly accelerating the particles with a carrier gas, such as nitrogen, helium, argon, air, 
Therefore, it would have been obvious to of ordinary skill in the art to have modified the cold gas spraying step of Ren modified by Choi by using the Laval nozzle of Hoefner to spray the silicon alloy coating powder, in order to apply a more dense and uniform silicon coating layer onto a steel plate substrate, as taught by Hoefner above (Paragraphs [0413], [0103], [0031], [0004], [0034]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734